Citation Nr: 0519891	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran had several periods of active duty for training 
and inactive duty for training during intervals between May 
1987 and February 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that in pertinent part denied service connection 
for a thoracolumbar disability secondary to a foot disorder.  
The Board remanded the claim in June 2004, and the veteran 
testified before the Board at a hearing held at the RO in 
February 2005.

In its June 2004 remand, the Board noted that the veteran had 
raised a claim for total disability rating based on 
individual unemployability (TDIU rating), and it referred the 
matter to the RO for its initial consideration, as 
appropriate.  Since then, it is not clear what action the RO 
has taken, if any, regarding the TDIU rating claim.  The 
Board again reminds the RO that this matter has been referred 
to the RO for its consideration in the first instance, as 
appropriate.  The RO should consider the favorable 
disposition that the Board adopts in today's decision. 


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  Service connection is in effect for foot strain that is 
secondary to pes cavus, for both the right and the left feet.  

3.  The veteran's current low back disability (chronic low 
back pain secondary to S1 radiculopathy and degenerative disc 
disease at L5-S1) is caused or aggravated by his service-
connected bilateral foot disabilities.

CONCLUSION OF LAW

The veteran's current low back disability (chronic low back 
pain secondary to S1 radiculopathy and degenerative disc 
disease at L5-S1) is proximately due to or the result of or 
is aggravated by his service-connected disabilities of the 
feet.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in January 1998.  
Even under Pelegrini, the notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Any defect with regard to the timing and content of 
the notices to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  Thus, VA has complied with all duties to 
assist the veteran.  In light of the disposition that is 
favorable to the veteran, no further discussion of this 
aspect is needed.

The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); see Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of disability resulting from aggravation to a non-
service-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran had several periods of active duty for training 
and inactive duty for training during intervals between May 
1987 and February 1991.  For the purposes of this appeal, the 
Board refers to a verification of service received in April 
1995.

Service connection has previously been established for foot 
strain that is secondary to pes cavus, for both the right and 
the left feet.  Each foot disability is rated separately and 
assigned a 20 percent disability rating.  

The veteran's service medical records, covering all periods 
and types of service, do not reflect any complaints of or 
treatment for low back symptoms.

The veteran was first treated for low back pain in 1997.  He 
was briefly admitted to a VA hospital in March 1997 for 
musculoskeletal-ligamentous back pain in his lower thoracic 
and upper lumbar areas that had started eight weeks earlier.  
There also was numbness and weakness radiating to his legs.  

Subsequent VA and non-VA medical records reflect treatment 
for various problems, including chronic low back pain 
secondary to S1 radiculopathy and degenerative disc disease 
at L5-S1.  

A May 1999 epidurogram disclosed a filling defect at several 
lumbosacral spine levels; although he had never had back 
surgery, it was noted that epidural scarring could occur from 
intervertebral disc injury.

A December 1999 VA progress note referred to a history of 
lumbar sprain during service, followed by lumbar spine pain 
with radiation into his right thigh.           

The most recent VA MRI of record, from March 2003, diagnosed 
degenerative disc disease at L5-S1 where there is posterior 
disc bulging and right foraminal disc bulging.  It was noted 
that the disc material may abut the exiting right L5 nerve 
root, but there was no significant spinal canal or foraminal 
stenosis.  The other lumbar discs were normal.  

The veteran testified before the RO in April 2000 that his 
back problems became significant in early 1997.  He described 
his subsequent treatment and current symptoms.

The veteran testified before the Board in February 2005 that 
he had been using a cane since 1999 because of his back and 
of his service-connected bilateral foot disabilities.  He 
stated that he was using the cane to compensate for weight 
shift from his orthopedic problems.  He stated that his back 
problems had developed progressively; at first, he had mostly 
lower extremity issues, which moved up to his knee until the 
back pain had started several years after service.  He 
indicated that he had back pain in service, but that he had 
not reported it properly because "you just figure it is a 
part of life."  He also described carrying heavy weights 
while on active duty with the Marine Corps.  

There are medical opinions of record that are not favorable 
to the veteran's claim.

A December 1999 VA examination, the pertinent spinal 
diagnosis was advanced degenerative disc disease at the L5-S1 
level, resulting in a very definite disability with rather 
marked functional impairment.  There also was significant 
posterior hypertrophic osteophytic spurring from the inferior 
aspect of the body of L5.  The examiner also believed that 
there was some degree of nerve root irritation 
(radiculopathy).  The examiner stated that there was no 
documentation of any low back problems during the veteran's 
service and that it was therefore "very difficult, at this 
time, to relate the patient's present low back findings to 
any condition that existed during his military service, or 
any condition that may have been exaggerated by other 
physical findings or military service."  He further 
concluded that there was no indication that the veteran's 
back condition had been brought on or aggravated by the foot 
condition.   

On VA examination in August 2000, the examiner diagnosed back 
pain which was muscular in nature.  He did not think that 
there was evidence of nerve root irritation.  Stretch signs, 
sensation, and reflexes were completely normal.  The examiner 
felt that the veteran's symptoms "far, far, far outweigh the 
physical findings."  He further questioned the severity of 
the veteran's symptoms.  The examiner opined that "it is not 
likely that the current back condition could be caused or 
aggravated by pes cavus:

. . . [T]he current low back condition is in no 
way caused by the pes cavus nor is it aggravated 
by the pes cavus problems. . . . [T]hese two 
problems are entirely separate and they are 
entirely noncontributory to each other.  Not only 
can I state that the pes cavus did not cause the 
back problem but I can simply state also that it 
did not aggravate the back problem.

The examiner noted a medical opinion indicating that the 
veteran's foot strain had altered his walking conditions and 
muscle activity that had produced stress and strain on the 
back.  However, the examiner "definitely disagree[d] with 
that opinion."  

On the other hand, the veteran has submitted numerous medical 
opinions favorable to his claim.

A treating non-VA doctor, H.W.D. M.D., wrote in May 1997 that 
he had reviewed the veteran's service medical records and VA 
files.  He referred to a longstanding history of feet, leg, 
and back pain treated in service and by VA.  The doctor 
opined that the veteran's bilateral pes cavus equines, which 
was aggravated by service, had led to problems with his back; 
the doctor believed that "there is sufficient evidence to 
establish service connection for this painful chronic 
condition."  

A treating doctor who had formerly been with VA, J.W.R., 
M.D., wrote in December 1998 that the veteran's degenerative 
spinal disc disease started during his service.  However, he 
also opined that the degenerative spinal disc disease was as 
likely as not aggravated by his pes cavus equines.

This doctor also wrote in July 1999 that the veteran had back 
pain both during and since service.  He also indicated that 
adhesions and scarring could develop in the epidural space of 
the spinal canal without prior fracture or surgery.  
Recurrent stress of the lumbar spine intervertberal discs 
might cause leakage of nucleus pulposus material into the 
epidural space and cause inflammation that would in turn 
cause adhesions and scarring.  The doctor stated that the 
scars and adhesions could cause inflammation of spinal nerve 
roots with significant pain and disability.  He also cited 
the favorable results of an anesthetic injection into the 
right S1 nerve root sleeve as objective evidence that S1 
radicular pain was causing the veteran's low back pain.  He 
concluded that the pes cavus equinus was as likely as not 
aggravating the degenerative disc disease.  

Dr. J.W.R. also wrote in April 2000 that the veteran had 
lumbar spine pain that radiated to his right leg with 
symptoms of S1 radicular pain.  The doctor stated that the 
veteran's pes cavus equines foot deformity resulted in a 
maldistribution of weight in the foot that produced an 
abnormal gait and stress and strain on the muscles and 
ligaments of the legs, hip, and back.  He opined that such 
patients were candidates for back sprain.  He further opined 
that the veteran's back pain was due to epidural 
inflammation, scarring, and adhesions involving the right L5 
nerve.  He concluded that the veteran's foot deformity had 
produced an abnormal gait that led to a lumbar sprain 
resulting in extrusion of intervertebral disc material into 
the epidural space and chronic painful scarring around the 
right 5th lumbar nerve.

The doctor also wrote in September 2000 that he had treated 
the veteran's pain problems since December 1998.  The doctor 
stated that the veteran had a congenital pes cavus equines 
foot deformity that caused a maldistribution of weight in the 
feet and led to the development of foot pain when carrying 
heavy weight for long periods of time, an abnormal gait, and 
frequently, stress and strain of the muscles and ligaments of 
the legs, hip, and back.  The doctor opined generally that 
such patients with such foot deformity were candidates for 
back sprain.  He further stated:

[The veteran's] disabling back pain is due to 
epidural inflammation, scarring, and adhesions 
involving the right S1 nerve root.

His foot deformity was responsible for a painful 
abnormal gait while carrying a heavy pack while in 
the Marine Corps.  It is as likely as not that 
this abnormal gait led to a lumbar sprain 
resulting in extrusion of intervertebral disk 
material into the epidural space causing 
inflammation and chronic painful scarring around 
the right S1 nerve root.  This inflammatory 
disease is what causes his current chronic 
disabling lumbar pain.

A treating VA doctor, S.B, M.D., wrote in July 2002 that the 
veteran had chronic back pain and right S1 radiculopathy, as 
well as repeated right ankle injury.  The doctor stated that 
the veteran tried to spare his right ankle when walking and 
that "[t]his increases strain on his back and likely 
contributes to his back condition."  According to a letter 
first received in September 2002, Dr. S.B, a treating VA 
doctor, wrote the veteran now had a chronic back pain 
condition with radiation along the posterior surface of the 
right leg, with diagnoses of S1 radiculopathy, degenerative 
disc disease at L5-S1 with right bulge and associated 
osteophyte, which intrudes into the right L5-S1 neural 
foramen.  The doctor also noted that the veteran now was 
suffering from repeated ankle injury.  He continued to have 
right ankle pain, and he tried to spare the right ankle when 
walking; the doctor indicated that "[t]his, in and of itself 
increases train on his back and likely contributes to his 
painful back condition."  More importantly, the doctor also 
stated:

However, more central to his back condition is his 
congenital Pes cavus equines foot deformity when 
he was accepted to and entered into Marine Corps 
boot camp (Parris Island, 1987) and again when he 
was accepted and entered into Officer Candidate's 
School's, Flight Officer training Program 
(Quantico, 1990).  This disorder causes a mal 
distribution of weight in the foot, whereby a 
person with the foot deformity will experience 
foot pain (documented in his case history 
beginning in July 1987) when carrying heavy weight 
for long periods of time.  Foot pain will cause a 
person to walk with an abnormal gait.  An abnormal 
gait usually causes stress and strain of the 
muscles and ligaments of the legs, hips and back.  
When exposed to vigorous physical activity, such 
as Marine Corps boot camp obstacle courses, for 
example, a person with such foot deformity is a 
candidate for foot, leg, hip and back problems.

[The veteran's] disabling back pain is due to 
epidural inflammation, scarring and adhesions 
involving the right, L5 nerve.  As his foot 
deformity was responsible for a painful abnormal 
gait while carrying a heavy pack in the Marine 
Corps, it is as likely as it is not that his well-
established (40% disability rating) foot condition 
caused this abnormal gait which led to his 
chronic, painful, back condition.

At the February 2005 Board hearing, the veteran also 
submitted a letter from a recent treating, non-VA doctor, 
S.W.Y., M.D., who wrote as follows:

I have been [the veteran's] physician for the past 
year.  During that time I have evaluated and 
treated his problems.  I have also reviewed 
various service related medical records.  There 
appears to be a causal relationship between his 
service related lower extremity problems and his 
current back problems.  I base this opinion on the 
notes made on 11-30-1990 by [R.P.T.]  The record 
of that orthopedic visit addresses ongoing and 
future problems.  There appears to be no question 
that the evaluator feels that the then current 
problem would cause "long term back 
consequences."  Based upon this review, it is 
both reasonable and appropriate to consider his 
back problems to be service related.

Upon review of all of this evidence, both favorable and 
unfavorable, the Board is left with the firm impression that 
the veteran's service-connected bilateral foot disabilities 
have caused or, at the very least, aggravated his current low 
back condition.  The Board takes note of the unfavorable 
opinions.  However, there are numerous persuasive, thorough, 
detailed favorable opinions from treating doctors.  While one 
of the unfavorable medical opinions questioned whether 
favorable opinions had reviewed the actual medical records, 
the Board notes that some of those providers have 
subsequently indicated that they have reviewed the available 
in-service and post-service medical records.  Even though one 
doctor appears to have believed that the medical records 
showed evidence of lumbar sprain in service, by and large, 
later opinions have not relied on this erroneous assumption.  

Also, while the unfavorable August 2000 VA examination 
questioned the severity of the veteran's symptoms, the Board 
must emphasize that there are significant treatment records 
relating to the veteran's low back, including many treatments 
with spinal blocks and drug therapy; indeed, none of the 
treating doctors has ever questioned the severity of the 
veteran's low back condition, and one VA doctor who penned 
the unfavorable December 1999 opinion specifically described 
marked functional impairment due to the low back condition.

Moreover, the favorable opinions have consistently set forth 
a specific rationale that is linked precisely to the current 
medical facts in this case.  For instance, the favorable 
opinions have described how the veteran's pes cavus equinus 
would produce conditions favorable to scarring and adhesions 
in the affected spinal areas and thus result in pain and 
disability.  

In sum, the Board is persuaded that the veteran's service-
connected bilateral foot disabilities caused or aggravated 
his current low back disability.  

  
ORDER

Service connection for a low back disability (chronic low 
back pain secondary to S1 radiculopathy and degenerative disc 
disease at L5-S1) is granted.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


